Name: Commission Regulation (EEC) No 848/85 of 28 March 1985 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 91 /54 Official Journal of the European Communities 30 . 3 . 85 COMMISSION REGULATION (EEC) No 848/85 of 28 March 1985 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, must be calculated in conformity with Article 3 of Commission Regulation (EEC) No 552/85 (2), HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 4 ( 1 ) of Regula ­ tion (EEC) No 486/85 shall , in respect of importations during the second quarter of 1985, be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1985 . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), and in particular Article 4 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 486/85 provides for a 90 % reduction in the import duties on beef and veal : whereas the amount of this reduction This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 March 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 61 , 1 . 3 . 1985, p. 4 . (2) OJ No L 63 , 2. 3 . 1985, p. 13 . B IL A G  A N H A N G  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã  Ã  Ã   A N N EX  A N N EX E  A LL EG A TO  B IJ LA G E Po si tio n i de n fÃ ¦ lle s to ld ta ri f N um m er de s G em ei ns am en Z ol lta ri fs Ã  Ã »Ã ¬ Ã Ã · Ã Ã ¿ Ã Ã  Ã ¿Ã ¹ Ã ½Ã ¿ Ã  Ã Ã ± Ã Ã ¼ Ã ¿Ã » Ã ¿Ã ³ Ã ¯Ã ¿ Ã CC Ã ¤ he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un N um er o de lla ta rif fa do ga na le co m un e N r. va n he t ge m ee ns ch ap pe lij k do ua ne tar ief Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k D kr ./ 10 0 kg D eu ts ch la nd D M /1 00 kg EX &gt;. A 8a Ã  Ã Ã  /1 00 XY P F ra n ce FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd Fl /1 00 kg U ni te d K in gd om £/ 10 0 kg 5 12 2, 8 92 8, 82 26 4, 58 9 79 4, 37 75 3, 91 82 ,7 95 15 7 61 9 29 8, 13 68 ,0 95 9 73 3, 3 1 76 4, 76 50 2, 71 18 60 9, 30 1 43 2, 43 15 7, 31 0 29 9 47 7 56 6, 44 12 9, 38 0 7 78 6, 7 1 41 1, 81 40 2, 82 14 88 7, 51 1 14 5, 95 12 5, 84 9 23 9 58 2 45 3, 87 10 3, 50 5 11 67 9, 9 2 11 7, 71 60 4, 22 22 33 1, 09 1 71 8, 92 18 8, 77 2 35 9 37 0 68 0, 81 15 5, 25 6 14 60 0, 0 2 64 7, 14 74 6, 02 29 12 0, 67 2 17 4, 45 23 5, 96 6 45 1 90 3 84 0, 57 19 5, 23 2 16 70 0, 3 3 02 7, 97 85 8, 56 32 52 8, 53 2 47 0, 56 26 9, 91 2 51 5 17 4 96 7, 39 22 2, 56 6 7 72 5, 3 1 40 0, 70 40 0, 1 1 14 60 5, 16 1 13 3, 40 12 4, 85 8 23 7 32 7 45 0, 83 10 2, 53 1 6 18 0, 3 1 12 0, 55 32 0, 09 11 68 4, 03 90 6, 71 99 ,8 86 18 9 86 0 36 0, 67 82 ,0 24 9 65 6, 7 1 75 0, 87 50 0, 14 18 25 6, 48 1 41 6, 74 15 6, 07 2 29 6 65 9 56 3, 54 12 8, 16 3 11 58 8, 0 2 10 1, 04 52 9, 99 22 98 0, 98 1 72 3, 03 18 7, 28 6 35 8 38 1 66 8, 16 15 4, 82 9 9 65 6, 7 1 75 0, 87 50 0, 14 18 25 6, 48 1 41 6, 74 15 6, 07 2 29 6 65 9 56 3, 54 12 8, 16 3 9 65 6, 7 17 50 ,&amp;7 50 0, 14 18 25 6, 48 1 41 6, 74 15 6, 07 2 29 6 65 9 56 3, 54 12 8, 16 3 13 28 7, 6 2 40 9, 19 68 3, 37 25 84 1, 48 1 96 4, 84 21 4, 75 4 40 9 80 7 77 0, 00 17 7, 04 5 14 60 0, 0 2 64 7, 14 74 6, 02 29 12 0, 67 2 17 4, 45 23 5, 96 6 45 1 90 3 84 0, 57 19 5, 23 2 16 70 0, 3 3 02 7, 97 85 5, 95 32 91 8, 68 2 47 8, 91 26 9, 91 2 51 6 04 3 96 4, 45 22 2, 94 2 16 70 0, 3 3 02 7, 97 85 6, 87 32 91 8, 68 2 47 8, 91 26 9, 91 2 51 6 04 3 96 5, 48 22 2, 94 2 01 .0 2 A ll 02 .0 1 A li a) 1 02 .0 1 A II a) 2 02 .0 1 A II a) 3 02 .0 1 A II a) 4 aa ) 02 .0 1 A II a) 4 bb ) 02 .0 1 A II b) 1 02 .0 1 A ll b) 2 02 .0 1 A li b )3 02 .0 1 A II b) 4 aa ) 02 .0 1 A ll b) 4b b) 11 02 .0 1 A li b )4 bb )2 2 (') 02 .0 1 A li b )4 bb )3 3 02 .0 6 C Ia )1 02 .0 6 C Ia )2 16 .0 2 B III b) 1a a) 30. 3 . 85 Official Journal of the European Communities No L 91 /55 C) He nfÃ ¸ rse lu nd er de nn eu nd erp osi tio ne rb eti ng et af, at de rf rem lÃ ¦g ges en lic en s, de ro pfy lde rd eb eti ng els er, de re rf ast sat af de ko mp ete nte my nd igh ed er iD ee uro pÃ ¦ isk eF Ã ¦ll ess kab er. (1) Di eZ ula ssu ng zu die ser Ta rif ste lle ist ab hÃ ¤ ng ig vo nd er Vo rla ge ein er Be sch ein igu ng ,d ie de nv on de n zu stÃ ¤ nd ige n Ste lle nd er Eu rop Ã ¤is ch en Ge me ins ch aft en fes tge set zte nV ora uss etz un ­ ge n en tsp ric ht . (Ã · Ã · Ã Ã Ã ±Ã ³ Ã Ã ³ Ã ® Ã µÃ ¹Ã  Ã Ã · Ã ½ Ã ´Ã ¹Ã ¬ Ã ºÃ  Ã ¹Ã Ã ¹ Ã ½ Ã Ã ± Ã Ã  Ã ·Ã ½ Ã µÃ ¾ Ã ±Ã  Ã Ã ¬ Ã Ã ± Ã ¹Ã µ Ã º Ã Ã · Ã  ÃÃ  Ã ¿Ã  Ã ºÃ ¿ Ã ¼Ã ¯Ã  Ã µÃ  Ã  ÃÃ ¹Ã  Ã Ã ¿ ÃÃ ¿ Ã ¹Ã ·Ã  Ã ¹Ã ºÃ ¿ Ã  Ã µÃ º Ã ´Ã ¹Ã ´ Ã ¿Ã ¼ Ã ­Ã ½ Ã ¿Ã Ã ºÃ ± Ã ¸' Ã Ã  Ã ¿Ã Ã  ÃÃ  Ã ¿Ã ² Ã »Ã µ ÃÃ ¿ Ã ¼Ã ­ Ã ½Ã ¿ Ã Ã  ÃÃ ± Ã Ã ¬ Ã Ã  Ã ½ Ã ±Ã  Ã ¼Ã ¿ Ã ´Ã ¯Ã  Ã ½ Ã ±Ã  Ã Ã  Ã ½. (') En try un de rt his sub he ad ing is sub jec tt o the pro du cti on of ac ert ific ate iss ued on co nd itio ns lai d do wn by the co mp ete nt au tho riti es of the Eu rop ean Co mm un itie s. (') L'a dm iss ion dan sc ett es ou s-p osi tio ne st sub ord on nÃ © eÃ la prÃ © sen tat ion d'u nc ert ific at dÃ ©l ivr Ã ©d an sl es co nd itio ns prÃ © vu es pa rle sa uto ritÃ © sc om pÃ © ten tes des Co mm un au tÃ ©s eu rop Ã ©en ne s. (') L'a mm iss ion e in qu est a sot tov oce Ã ¨s ub ord ina ta alla pre sen taz ion e di un cer tifi cat o co nfo rm em en te all e co nd izi on i sta bil ite dal le au tor itÃ co mp ete nti del le Co mu nit Ã eu rop ee . (') Ind eli ng on de rd eze on de rve rde lin gi so nd erw orp en aan de vo orw aar de dat een cer tifi caa tw ord tv oo rge leg dh etw elk is afg ege ven on de rd ev oo rw aar den en be pa lin ge n, vas tge ste ld do or de be vo eg de au to rit eit en va n de Eu ro pe se Ge m ee ns ch ap pe n.